DETAILED ACTION
1.	This action is responsive to the following communication: a Request for Continued Examination filed on November 8, 2021 (along with Amended Claims and Remarks).  This action is made non-final.
2.	Claims 1-5, 7-12, 14-19, and 21-23 are pending in the case; Claims 1, 8, and 15 are independent claims.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 8, 2021, has been entered.


Response to Arguments
4.	Applicant’s arguments with respect to the 35 U.S.C. § 103 rejection of Claims 1-20 (see Remarks filed on November 8, 2021, pgs. 8-10), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Seo, as further discussed below.


Claim Objections
5.	Claims 1 and 5 are objected to because of the following informalities:  
- Claim 1, as amended, recites “the first immersive interface presenting content in an arrangement corresponding to a a size of the first interface region,” but it appears that an additional “a” was inadvertently added to the claim language.  
- Claim 5 recites “wherein the application within the second immersive interface also reflows content…” but the limitations reciting reflowing of content are removed from independent Claim 1.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
6.	Claims 1-4, 7-11, 14-18, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brooks, US 6,008,809, issued on December 28, 1999, in view of Dobroth et al. (hereinafter Dobroth), US 2011/0105187 A1, published on May 5, 2011, and further in view of Seo, US 2010/0066698 A1, published on March 18, 2010.
	With respect to independent Claim 1, Brooks teaches a computer-implemented method for a display environment implemented as a multi-application immersive environment, the method comprising:
presenting a first immersive interface for executing a first application in a first interface region of the display environment … (see Fig. 8, col. 8, lines 35-44). 
receiving a selection of a second application for executing within in a second immersive interface in a second interface region of the display environment, the 
presenting the second immersive interface in the second interface region of the display environment concurrently with the first immersive interface in the first interface region (see Figs. 12 and 14).

As discussed in prior Office Actions, it should be noted that “immersive interface” does not appear to be explicitly defined in the claims and the instant Specification.  While Brooks describes the “dynamic window,” a skilled artisan would understand that such the dynamic window as illustrated in Brooks reads on a “multi-application immersive environment” as recited in the claim, and each dynamically sized window within the dynamic window thus reads on an “immersive interface” as currently presented in the claim.  

In addition, Brooks does not appear to explicitly disclose “the first immersive interface presenting content in an arrangement corresponding to [a] size of the first interface region,” although Brooks illustrates dynamically resizing windows/regions within the dynamic window (see Figs. 8, 10, 12, 14, showing predetermined region widths for “Cantaloupe.spd” – 100% if no other window is part of the dynamic window, 50% if another window is added, etc.), and a skilled artisan would understand that 
Dobroth is directed towards a flexible home page layout allowing the user to simultaneously resize multiple panels (See Dobroth, Abstract, ¶ 0001).  Dobroth recognizes that the amount of information that can be displayed on a panel is constrained by the amount of space available on the panel (see Dobroth, ¶ 0002).  Dobroth illustrates different content arrangement based on the amount of space available for display (see Dobroth, Figs. 2 and 3, ¶ 0025, showing that amount and layout of displayed content depends on the size of the display region).  Accordingly, a skilled artisan would understand that applications within the dynamic window displayed in Brooks could be modified to display content in a manner corresponding to the window size, as suggested by Dobroth, in order to display the amount of information appropriate for a given window size (see Dobroth, ¶¶ 0002, 0025).

Brooks in view of Dobroth does not appear to explicitly disclose “receiving a drag-and-drop gesture to drag the first immersive interface into the second interface region” and “based on receiving the drag-and-drop gesture” altering the size of the first [and second] immersive interface based on the size of the second interface region [and the first interface region, respectively]; displaying the first immersive interface in the second interface region … and displaying the second immersive interface in the first interface region,” although a skilled artisan would understand that window contents can be switched/swapped with another window based on an input gesture, as illustrated by the teachings of Seo.  



With respect to dependent Claim 2, Brooks in view of Dobroth and Seo teaches the computer-implemented method as described in claim 1, wherein the first immersive interface and the second immersive interface are concurrently displayed without occluding either of the first or the second immersive interfaces (see Brooks, Fig. 10, ¶ col. 8, line 59 – col. 9, line 5; see also col. 5, lines 42-46).

dependent Claim 3, Brooks in view of Dobroth and Seo teaches the computer-implemented method as described in claim 2, wherein the first interface region and the second interface region fill an entirety of the display environment (see Brooks, Fig. 10; note that “dynamic window” reads on the “display environment” as currently presented; see also col. 2, lines 22-33).

With respect to dependent Claim 4, Brooks in view of Dobroth and Seo teaches the computer-implemented method as described in claim 1, further comprising, in response to a user request to alter the size of the first immersive interface, alter the size of the first immersive interface, wherein altering the size of the first immersive interface automatically alters a size of the second immersive interface (see Brooks, Figs. 15-16).

With respect to dependent Claim 7, Brooks in view of Dobroth and Seo teaches the computer-implemented method as described in claim 1, further comprising: presenting a third immersive interface in a third interface region concurrently with the first immersive interface and the second immersive interface; and wherein said altering the size of both the first immersive interface and the second immersive interface does not alter a size of the third immersive interface (see Brooks, Figs. 12-14, where only two interfaces are resized concurrently without affecting the third interface).


With respect to Claims 8-11, and 14-18, these claims are directed to a computing device and one or more computer-readable storage devices comprising 

With respect to dependent Claim 23, Brooks in view of Dobroth and Seo teaches the one or more computer-readable storage devices as described in claim 15, and further teaches “wherein the first immersive interface includes a video clip” (see Seo, Figs. 2J-K).


7.	Claims 5, 12, 19, 21, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brooks in view of Dobroth and Seo, and further in view of  Anwar et al. (hereinafter Anwar), US 2006/0227153 A1, published on October 12, 2006.
With respect to dependent Claim 5, Brooks in view of Dobroth and Seo teaches the computer-implemented method as described in claim 1, although Brooks in view of Dobroth and Seo does not appear to explicitly show “wherein the application within the second immersive interface also reflows content based on the resizing.”  However, a skilled artisan would understand that flow of the content can be specified by the application in order to ensure that the content is displayed in the available display area appropriately, as illustrated by the teachings of Anwar.
Anwar is directed towards dynamically zooming and rearranging display items (see Anwar, Abstract).  Anwar teaches reflowing the document/content to fit within a given width of the screen/display thus avoiding the need to pan the document/content from side to side (see Anwar, Figs. 2, 4, 5, ¶¶ 0048-49, 0060-62, 0065-67).  Accordingly, a skilled artisan would understand that applications within the dynamic window displayed in Brooks, Dobroth, and Seo could be further modified to reflow content based on the screen width, as suggested by Anwar, in order to ensure that the document/content is displayed appropriately in the given user interface without the need to pan the document/content from side to side (see Anwar, ¶¶ 0004, 0049, 0066).

With respect to dependent Claims 12 and 19, these claims are directed to the computing device and one or more computer-readable storage devices comprising steps and/or features recited in Claim 5, and are thus rejected along the same rationale as Claim 5, above.

With respect to dependent Claim 21, Brooks in view of Dobroth and Seo teaches the computer-implemented method as described in claim 1, wherein the second interface region is smaller than the first interface region (see discussion of Claim 1, above with respect to Brooks, Figs. 12 and/or 13, and Seo, Figs. 2J-K).  With respect to “altering the size of the first immersive interface reduces the size of the first immersive interface to fully occupy the second interface region,” as discussed above with respect to Claim 1, Seo appears to illustrate altering of the displayed interfaces to correspond to the screen in which they are displayed (see Seo, Figs. 2J-K).  In addition, a skilled artisan would understand that the application content could be reflowed as suggested by the teachings of Anwar, as discussed with respect to Claim 5, above.

With respect to dependent Claim 22, this claim is directed to the computing device comprising steps and/or features recited in Claim 21, and is thus rejected along the same rationale as Claim 21, above.


A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179